Title: To Benjamin Franklin from Christian Emanuel Frolich: Résumé, 7 April 1781
From: Frolich, Christian Emanuel
To: Franklin, Benjamin

<Görlitz, Silesia, April 7, 1781, in German: We would be extremely grateful if you would send the French warrant for a branch of our Masonic lodge here at Görlitz. The warrant sent from London was not suitable, for we have no intention of affiliating with the rite of Strict Observance of the Berlin lodge or the London lodge. If you could send us application cards I will do the necessary and send them back with [Mene?].  I should also like to know if a M. Frosch, director of the loterie royale in Paris, is still living, if he is married, and if he is still a Protestant. A certain relative of his wishes to leave him a significant sum of money. I ask this of you only because your readiness to help and your brotherly love are so well known. Should I be so lucky as to obtain a warrant for a lodge, I will be at your service.>